Case 4:17-cv-00214-MW-CAS Document 475 Filed 05/13/19 Page 1 of 2




       UNITED STATES DISTRICT COURT
             NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

CARL HOFFER, et al.,

            Plaintiffs,

v.                                   Case No. 4:17cv214-MW/CAS

MARK S. INCH, in his official
capacity as Secretary of the
Florida Department of
Corrections,

           Defendant.
______________________________/

     ORDER DENYING MOTION FOR MODIFICATION
                 OF INJUNCTION

      This Court has considered, without hearing, Plaintiffs’

Motion for Modification of Injunction. ECF No. 470. That motion

is DENIED. The spreadsheets at issue apparently are not

accurate. This Court will not require the distribution of inaccurate

data. However, if Plaintiffs believe additional information is

necessary to monitor compliance with the injunction, then this

Court will consider requiring Defendant to file additional

information under seal (protecting the identities of inmates etc.)

with its monthly reports. This Court encourages the parties to



                                 1
Case 4:17-cv-00214-MW-CAS Document 475 Filed 05/13/19 Page 2 of 2



cooperate and thereby reduce the cost of litigation.

      SO ORDERED on May 13, 2019.

                        s/Mark E. Walker
                        Chief United States District Judge




                                 2
